Citation Nr: 0735718	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-41 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to service connection for carpal tunnel 
syndrome.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for right leg 
paresthesia.

7.  Entitlement to service connection for left leg 
paresthesia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from November 1996 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for bipolar disorder, dermatitis, irritable bowel 
syndrome, carpal tunnel syndrome, a low back disorder, right 
leg paresthesia, and left leg paresthesia.

The appellant presented testimony at a personal hearing in 
June 2007 before the undersigned at the RO.

The issues of bipolar disorder, irritable bowel syndrome, 
carpal tunnel syndrome, a low back disorder, right leg 
paresthesia, and left leg paresthesia are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

At a Board hearing in June 2007, the appellant withdrew her 
appeal on the issue of entitlement to service connection for 
dermatitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant on the issue of entitlement to service connection 
for dermatitis have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2007).  
Appeal withdrawals must be in writing, except for appeals 
withdrawn on the record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2007).  
Withdrawal may be made by the appellant or by her authorized 
representative.  38 C.F.R. § 20.204 (2007).  At a June 2007 
hearing before the undersigned Veterans Law Judge, the 
appellant withdrew her appeal as to the issue of entitlement 
to service connection for dermatitis and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for dermatitis, and it is 
hereby dismissed.


ORDER

The appeal on the issue of entitlement to service connection 
for dermatitis is dismissed.


REMAND

The appellant seeks entitlement to service connection for 
bipolar disorder, irritable bowel syndrome, carpal tunnel 
syndrome, a low back disorder, right leg paresthesia, and 
left leg paresthesia.

Service medical records show treatment in service for carpal 
tunnel syndrome, low back pain, and stomach complaints.  In 
service she also complained of bilateral leg pain and 
paresthesias.  At her June 2007 hearing the appellant 
testified that symptoms of carpal tunnel syndrome that she 
had in service had continued since service and were now 
worse.  She also testified that post service she has seen a 
gastroenterologist for stomach complaints.  She has been told 
that it is IBS and she is on medication.  She also testified 
that she injured her back and legs at the same time in 
service.  She had been on profile and treated with 
medications.  At the hearing she testified that she had a 
possible disc condition.  She also testified that due to her 
not being able to do her job as a cook in service due to 
carpal tunnel and her back condition she had been re-assigned 
duties from cook to orderly.  A medical examination should be 
provided and a medical opinion obtained prior to appellate 
review of the claim.  38 C.F.R. § 3.159(c)(4) (2007).  

Although the appellant denied mental condition treatment on 
her pre-applicant screening form in July 1996, private 
medical evidence of record shows that the appellant sought 
treatment for depression in 1988 prior to service.  Private 
medical records also show the appellant was diagnosed and 
treated for bipolar disorder prior to service.  She testified 
that in service she was on anti-depressants and was 
discharged for personality disorder/bipolar disorder.  Her 
service medical records show that in service she was 
diagnosed with adjustment disorder and also seen at a mental 
health clinic in June 1997.  The mental health clinic records 
are not in the claims file.  A mental health evaluation in 
September 1997 shows diagnoses of an adjustment disorder with 
depressed mood and personality disorder, not otherwise 
specified.  This represented a mixed personality disorder.  
Her discharge form states that the discharge was due to 
personality disorder.  Post service evidence shows that she 
has received treatment for bipolar disorder and depression.  
Records from a private medical facility indicate that she was 
seen in the spring of 1990 and that she had been under the 
care of a local psychiatrist and had been receiving mental 
health services since 1988.  Private medical records also 
indicate treatment in 1995 by Dr. M. J. Martelli for 
depression and bipolar with her last visit in February 1998.  
Additional development is needed prior to appellate review of 
this claim.  38 C.F.R. § 3.159(c)(4) (2007).  

The law and regulations provide that a pre-existing injury or 
disease will be considered to have been aggravated by active 
service if there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  
It is the Secretary's burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991); Green v. Derwinski, 1 Vet. App. 320 (1991); Jensen v. 
Brown, 4 Vet. App. 304 (1993).  Accordingly, a lasting 
worsening of the condition, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  Routen v. Brown, 10 Vet. App. 183 (1997); 
Verdon v. Brown, 8 Vet. App. 529 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant's inservice 
mental health clinic records which are 
noted in the service medical records as 
being maintained in a separate folder. 

2.  After securing the necessary 
authorization and identifying information, 
request records from Dr. M. J. Martelli 
for treatment of the appellant for a 
mental disorder from 1995 to 1998.

3.  Request that the appellant provide 
identifying information regarding a 
psychiatrist who provided treatment in 
1988 and authorization to obtain medical 
records from that psychiatrist.   

4.  After securing the necessary 
authorization, request records from 
Gateway Community Medical Health Center 
for inpatient and outpatient treatment of 
the appellant from 1990 to March 2001.  

5.  Schedule the appellant for a VA mental 
disorders examination to evaluate the 
current nature and etiology of any mental 
disorder.  The claims folder must be made 
available to the examiner for review and 
the examiner should note that review in 
the examination report.  The VA examiner 
should provide the following opinions:

(1)  Provide an opinion as to 
whether each  mental disorder shown 
is at least as likely as not (50 
percent or greater probability) 
related to the appellant's service 
or to complaints, findings, or 
diagnoses in service of a mental 
disorder.

(2)  Address whether any change in 
diagnosis represents no more than a 
progression of an earlier diagnosis, 
an error in a prior diagnosis, or 
development of a new and separate 
condition.  38 C.F.R. § 4.125(b).

(3)  Did the appellant's mental 
disorder shown prior to service in 
civilian medical records undergo a 
permanent increase in underlying 
pathology (as opposed to a mere 
temporary increase in 
symptomatology) during her service?  
(Note:  Aggravation connotes a 
permanent worsening above the base 
level of disability, not merely 
acute and transitory increases in 
symptoms or complaints.)

(4)  If so, was the permanent 
increase in the underlying pathology 
due to normal progression of the 
disorder?  

6.  Schedule the appellant for a VA 
gastroenterology examination to evaluate 
the current nature and etiology of any 
irritable bowel syndrome.  The claims 
folder must be made available to the 
examiner for review and the examiner 
should note that review in the examination 
report.  The examiner should address each 
current gastrointestinal disorder shown 
and provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) related to the 
claimant's service or complaints, 
treatment, or diagnoses in service.  

7.  Schedule the appellant for VA 
orthopedic and neurological examinations 
to evaluate the current nature and 
etiology of any carpal tunnel syndrome and 
low back and bilateral leg disorder.  The 
claims folder must be made available to 
the examiners for review and the examiners 
should note that review in the examination 
report.

(1)  The orthopedic examiner should 
address each current orthopedic 
disability shown related to the 
claimed bilateral carpal tunnel 
syndrome, low back disorder, and 
bilateral leg paresthesias and 
provide an opinion as to whether 
each disorder is at least as likely 
as not (50 percent or greater 
probability) related to the 
claimant's service, or to 
complaints, treatment, or diagnoses 
during her service.  

(2)  The neurological examiner 
should address each current 
neurological disability shown 
related to the claimed bilateral 
carpal tunnel syndrome, low back 
disorder, and bilateral leg 
paresthesias and provide an opinion 
as to whether each disorder is at 
least as likely as not (50 percent 
or greater probability) related to 
the claimant's service, or to 
complaints, treatment, or diagnoses 
during her service.

8.  Then, readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


